AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

‘| Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
MJ20-5019 2/12/2020 12:59pm Facebook.com Law Enforcement Response Team

 

 

Inventory made in the presence of :
Facebook.com Law Enforcement Response Team

 

Inventory of the property taken and name of any person(s) seized:

Records and media from the following Facebook.com accounts placed on one Apricorn FIPS 140-2 black
external hard drive, serial number 107100003863, VA-OIG bar code 50-13 432:

- https://www.facebook.com/groups/166504783 699335

- https://www.facebook.com/PamSuterMcMains

- https://www.facebook.com/jewels.pics

- https://www.facebook:com/CenterPointEatonville

- https://www.facebook.com/philip.genz.5

- https://www.facebook.com/kevinmcmains

- https://www.facebook.com/angiegenz

- https://www.facebook.com/profile.php?id= 100008763 150849

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

\
Date: 3/18/2020 YY
j . \ ' Executing officer’s signature

Jaeph MeGivern, Special Agent

 

U.S. Magistrate Judge | Printed name and title

3-19-2020

 

 

 
